Title: [Notes of Debates on the Residence Bill, continued] Sept. 23. Wednesday.
From: Adams, John
To: 


       Mr. Lee. Navigation of the Susquehannah.
       Mr. Grayson. Antwerp and the Scheld. Reasons of State have influenced the Pensilvanians to prevent the navigation from being opened. The limiting the Seat of Empire to the State of Pen. on the Delaware is a characteristic Mark of Partiality. The Union will think that Pen. governs the Union, and that the general Interest is sacrificed to that of one State.
       
       The Czar Peter took time to enquire and deliberate before he fixed a Place to found his City.
       We are about founding a City which will be one of the first in the World, and We are governed by local and partial Motives.
       Mr. Morris moves to expunge the Proviso.
       Mr. Carrol. Against the Motion to expunge the Proviso. Considers the Western Country of great Importance. Some Gentlemen in both houses seem to undervalue the Western Country or despair of commanding it. Government on the Potowmack would secure it.
       Mr. Butler. The question is not whether Pensilvania or Maryland shall be benefited—but how are the United States benefited or injured.
       Mr. Macclay. Pensilvania has altered the Law this month respecting the navigation of the Susquehannah.
      